RENDERED: MARCH 26, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1027-MR


RYAN PARLETT                                                         APPELLANT



                  APPEAL FROM KENTON CIRCUIT COURT
v.                 HONORABLE KATHLEEN LAPE, JUDGE
                        ACTION NO. 18-CR-01409



COMMONWEALTH OF KENTUCKY                                               APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; K. THOMPSON AND L. THOMPSON,
JUDGES.

THOMPSON, K., JUDGE: Ryan Parlett appeals as a matter of right from the

Kenton Circuit Court’s judgment and sentence following a jury trial based on trial

court error and prosecutorial misconduct. Parlett argues he should have been

granted a jury instruction on voluntary intoxication and received a directed verdict
on arson. He also argues there was unpreserved prosecutorial misconduct in the

Commonwealth’s closing argument regarding misstatements as to intent.

             On the morning of August 19, 2018, police were called to investigate

a burglary in progress at an abandoned house. They found Parlett inside on the

stairs and ordered him to exit the building which he did.

             A fire had started upstairs in the loft area. The fire department was

called, and the fire was quickly extinguished.

             The interaction between Parlett and the police was captured on both

officers’ body cameras. In this footage, Parlett can be heard indicating he left a

cigarette upstairs; it was catching fire; asking to go put out the fire and then

repeatedly asking for the fire department to be called; and finally exclaiming that

the fire department needed to be contacted before “the f***ing building burns

down.”

             On October 25, 2018, Parlett was indicted for second-degree arson

and third-degree burglary. Parlett proceeded to a jury trial which began on April 9,

2019. Parlett’s defense was that he was so drunk he did not understand what he

was doing, his dropped cigarette must have accidentally caused the fire, and he

tried to tell the police about the fire so that it could be put out. Although Parlett

claimed he did not remember what happened, he denied intentionally setting the

fire.


                                          -2-
             At the close of the Commonwealth’s case in chief and again at the

close of the case, Parlett moved for a directed verdict on the arson charge, arguing

there was no proof he set fire to the rubbish in the loft area with intent to damage

the building. His requests were denied. Parlett requested a jury instruction on

voluntary intoxication, which was also denied.

             On April 11, 2019, the jury found Parlett guilty of second-degree

arson and guilty of third-degree burglary. The jury recommended the minimum

sentences, ten years for second-degree arson and one year for third-degree

burglary, to be served concurrently. On June 3, 2019, Parlett was sentenced in

accordance with the jury’s recommendation to a total of ten years of incarceration.

             Parlett argues the trial court erred in denying him a jury instruction on

voluntary intoxication where it was supported by the evidence. He argues there

was ample evidence he was too intoxicated to form the intent needed to commit

arson and burglary.

             We review the trial court’s decision as to whether the jury should be

instructed on the defense of voluntary intoxication for abuse of discretion.

Conyers v. Commonwealth, 530 S.W.3d 413, 431 (Ky. 2017). “[A] trial court is

required to instruct the jury on affirmative defenses if the evidence would permit a

juror reasonably to conclude that the defense exists” but “such an instruction is to

be rejected if the evidence does not warrant it.” Id.


                                         -3-
             Voluntary intoxication is only a defense to a criminal charge if the

intoxication “[n]egatives the existence of an element of the offense[.]” KRS

501.080(1). Second-degree arson and third-degree burglary both require specific

intent that can be negated by voluntary intoxication. See Brafman v.

Commonwealth, 612 S.W.3d 850, 858 (Ky. 2020) (regarding second-degree arson);

Callison v. Commonwealth, 706 S.W.2d 434, 436 (Ky.App. 1986) (regarding

burglary in general as applied to third-degree burglary).

             Intoxication can only function as a defense to a specific intent crime if

it “completely negate[s] the element of intent;” that is, the degree of intoxication

must rise to the level of “equat[ing] with insanity.” McGuire v. Commonwealth,

885 S.W.2d 931, 934 (Ky. 1994). “If, from the evidence presented, a jury could

reasonably conclude that the defendant was so intoxicated that he could not have

formed the requisite mens rea for the offense, a voluntary intoxication instruction

is warranted.” Fredline v. Commonwealth, 241 S.W.3d 793, 797 (Ky. 2007). “The

defense requires proof of something ‘more’ than ‘mere drunkenness.’” Conyers,

530 S.W.3d at 432 (quoting Nichols v. Commonwealth, 142 S.W.3d 683, 688 (Ky.

2004)). “[A] more advanced drunkenness” must be established to justify the

instruction. Luna v. Commonwealth, 460 S.W.3d 851, 882-83 (Ky. 2015). The

defendant must be unaware of his or her conduct or “blackout” drunk. Compare




                                          -4-
Mishler v. Commonwealth, 556 S.W.2d 676, 680 (Ky. 1977), with Luna, 460

S.W.3d at 882-83.

             Parlett’s testimony establishes that he became intoxicated to the point

of being “blackout drunk.” Parlett testified that after getting off work at 1:30 a.m.

he had a couple of beers at a bar and then went home and drank a whole bottle of

bourbon (either a fifth or a liter), took three or four Benadryl for his allergies and

stayed up all night watching television. He recalled that things “got fuzzy.”

Parlett testified that while he remembered going outside to smoke when it was

getting light outside, things were “getting blurry,” and he had no recollection at all

of approaching the house or what he did inside. He testified the next thing he

remembered was seeing a lot of officers pointing weapons at him. Parlett testified

he did not know why he went into the abandoned house as he had never taken note

of it before, and he did not know what his thought processes could have been.

             However, this is not the end of our inquiry. In the recent case of

Brafman, 612 S.W.3d at 857-59, the Kentucky Supreme Court considered whether

a defendant’s self-serving claim of being unaware of her actions due to

intoxication required corroboration before the trial court was obligated to give a

voluntary intoxication instruction. The Court reviewed two cases in detail,

Mishler, 556 S.W.2d at 678-80, and Bratcher v. Commonwealth, No. 2019-SC-

000135-MR, 2020 WL 2091864, *1-*4 (Ky. Apr. 30, 2020) (unpublished). The


                                          -5-
Court distinguished Mishler, which reversed a trial court’s decision not to give a

voluntary intoxication instruction where a defendant’s narrative testimony

regarding a blackout during a robbery was corroborated but “patently

implausible[,]” explaining the reversal was on the basis that “state-of-mind issues

should generally be given to the jury for deliberation.” Brafman, 612 S.W.3d at

858.

             The Court then reviewed its recent unpublished case of Bratcher,

where it upheld the trial court’s decision not to give the instruction where the

defendant testified he was “so blacked out from meth consumption at the relevant

time that he ‘couldn’t remember what city he was in[,]’” but whose testimony was

at times inconsistent and was uncorroborated. Brafman, 612 S.W.3d at 859. The

Court explained that in Bratcher, it “refrained from imposing a hardline rule that

testimony must always be corroborated to warrant an instruction, but . . . held that

it was generally not an abuse of discretion for the trial court to refuse an instruction

without more.” Id. at 859 (footnotes omitted).

             While acknowledging that it was not bound by its decision in

Bratcher, the Court in Brafman closely followed its reasoning and established a

stronger rule. The Court acknowledged that the defendant’s testimony about being

awake for five days, ingesting substantial amounts of whiskey, methamphetamine

and ecstasy, and being unable to remember anything regarding the crime, Brafman,


                                          -6-
612 S.W.3d at 856, “would support the finding of a serious enough level of

intoxication for a voluntary intoxication defense, warranting an instruction[,]” but

noted “[her] testimony was not corroborated[.]” Id. at 859. Therefore, it

concluded:

             We cannot say that the trial court abused its discretion by
             refusing to give the instruction for voluntary intoxication,
             because it was not corroborated by evidence admitted at
             trial. Accordingly, we are constrained to conclude that
             the trial court did not abuse its discretion by declining to
             give the tendered intoxication instruction.

Id.

             Therefore, we apply Brafman in considering whether Parlett produced

corroboration of his argument that he was sufficiently intoxicated to negate intent.

While Parlett admits that the police officers who arrested him testified there was no

indication that he was drunk or intoxicated, he highlights other evidence to

establish that there was enough evidence to warrant the instruction. Parlett states

that the 911 caller reported on his erratic behavior of chasing a cat and opined he

was possibly intoxicated. He argues that the body camera video established he

failed to appropriately respond to officers and had difficulty understanding them.

He notes that his mother testified that after he was arrested she found his apartment

door unlocked, the television on and numerous alcohol bottles inside.

             We have reviewed the relevant evidence and do not interpret it as

corroborating Parlett’s testimony that he was intoxicated, let alone had imbibed to

                                         -7-
the level of being unaware of his conduct. None of the eye witnesses observed

anything in Parlett’s physical conduct or speech to indicate he was intoxicated,

including the neighbor who called 911. The neighbor reported that Parlett walked

normally and did not stumble or trip. She explained that the only reason she said

he might be intoxicated was because the area from which he came had a lot of drug

activity, not because of anything she observed in how he moved or acted. Parlett’s

mother’s testimony did not establish how much alcohol he had consumed or when,

only that he had access to alcohol.

             The police officers testified that Parlett obeyed commands, was

coherent and responded appropriately to questions. They did not smell alcohol on

him and did not interpret any of his actions as indicating possible intoxication.

             We have reviewed the police body camera footage which shows that

Parlett responded to commends (albeit not right away), climbed out of the window

and walked without any difficulty, when handcuffed with his hands behind his

back. Indeed, in repeatedly requesting that the fire department be called, Parlett

was acting in a rational manner. While Parlett’s speech inflections were a little

odd, he spoke very similarly when he testified at trial.

             Other than Parlett’s testimony, there is no evidence to show he was

impaired. Under these circumstances, the trial court did not err in failing to

instruct the jury on the defense of voluntary intoxication.


                                         -8-
             Parlett argues the trial court erred in not granting him a directed

verdict of acquittal on the arson charge because the Commonwealth failed to prove

he intentionally set the fire with the intent to damage the building or that the

building was damaged at all.

             In Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991), the

Kentucky Supreme Court restated the rule for a directed verdict as follows:

             On motion for directed verdict, the trial court must draw
             all fair and reasonable inferences from the evidence in
             favor of the Commonwealth. If the evidence is sufficient
             to induce a reasonable juror to believe beyond a
             reasonable doubt that the defendant is guilty, a directed
             verdict should not be given. For the purpose of ruling on
             the motion, the trial court must assume that the evidence
             for the Commonwealth is true, but reserving to the jury
             questions as to the credibility and weight to be given to
             such testimony.

“To defeat a directed verdict motion, the Commonwealth must only produce ‘more

than a mere scintilla of evidence.’” Lackey v. Commonwealth, 468 S.W.3d 348,

352 (Ky. 2015) (quoting Benham, 816 S.W.2d at 187). On appellate review, the

test for determining if a directed verdict of acquittal was required is whether under

the evidence as a whole, it would clearly be unreasonable for a jury to find the

defendant guilty. Benham, 816 S.W.2d at 187.

             “Intent can be inferred from the actions of an accused and the

surrounding circumstances. The jury has wide latitude in inferring intent from the

evidence.” Anastasi v. Commonwealth, 754 S.W.2d 860, 862 (Ky. 1988). “Intent

                                          -9-
may be inferred from actions because a person is presumed to intend the logical

and probable consequences of his conduct[.]” Parker v. Commonwealth, 952

S.W.2d 209, 212 (Ky. 1997).

              Parlett was convicted of second-degree arson on the basis that he

started “a fire . . . with intent to destroy or damage a building . . . [o]f another[.]”

KRS 513.030(1)(a). As explained in the 1974 Kentucky Crime Commission/

Legislative Research Council’s Commentary to KRS 513.020, each degree of

arson relating to starting a fire requires “an intentional act of starting a fire” where

“it must be established that the defendant consciously desired to start the fire . . . .

This does not mean, of course, that it must be shown for each offense that he

desired the consequences of the fire[.]”

              Relying on this commentary, the Court in King v. Commonwealth,

513 S.W.3d 919, 927 (Ky. 2017), explained:

              The statute requires an intentional act only in the sense
              that the flames, wherever and however they are ignited,
              must have been lit intentionally. . . . The upshot of this is
              that accidentally starting a fire is not a crime. So . . . the
              distracted smoker whose carelessly discarded cigarette
              butt starts a forest fire that burns multiple residences . . .
              [is not a] criminal arsonist[] under our Penal Code.




                                           -10-
              In Cardwell v. Commonwealth, No. 2011-SC-000383-MR, 2012 WL

5878155, *3 (Ky. Nov. 21, 2012) (unpublished),1 the Kentucky Supreme Court

upheld a first-degree arson conviction based upon a fire an inmate set in his cell.

The inmate argued he was entitled to a directed verdict because it could not be

established that he had the intent to damage or destroy the building where the

evidence established he set the fire to try to get the attention of guards, he used no

accelerants, the concrete cinderblock walls could not catch fire as they were not a

flammable material, and he did not set fire to the mattresses. Id. at *2.

              The Court explained sufficient evidence was presented to infer the

inmate’s intent to damage or destroy the building because a nylon bag was used as

a wick, a guard observed the inmate feeding the fire paper products, the fire caused

damage, and there was testimony that it could have caused further damage if it was

not quickly extinguished. The Court sustained the conviction, opining “[t]he

damage to the cell was both a logical and probable consequence of [the inmate’s]

actions.” Id. at *3.

               The jury that convicted Parlett heard testimony from fire department

expert witnesses Assistant Chief Chris Kiely and Lieutenant Daniel DeCarlo who

testified about their investigation which eliminated all causes of the fire other than



1
 Pursuant to Kentucky Rules of Civil Procedure 76.28(4)(c), we cite to this unpublished opinion
as there is no published opinion which adequately addresses these issues.

                                             -11-
a deliberate ignition from a movable ignition source. While Parlett’s defense was

that his cigarette could have accidentally caused the fire, Kiely testified that it was

extremely unlikely for safety cigarettes, the type of cigarettes in Parlett’s

possession when he was arrested, to catch material on fire as 75% of such

cigarettes self-extinguish when they are no longer being smoked. Kiely explained

that using data from standard cigarettes which do not self-extinguish, there is a less

than 1% chance for discarded lit cigarettes to ignite other material. He also

explained that when cigarettes do ignite highly combustible material, the average

ignition time (how long it takes a smoldering cigarette to heat another material to

the point where it can combust and ignite on its own) ranges from fourteen to

twenty minutes. Kiely noted that ignition only occurred in this time frame when

ideal conditions were maintained where the cigarette is covered and in the most

conducive environment to keeping heat in.

             Kiely explained that cigarettes that did not self-extinguish could

continue to burn for between eleven to twenty minutes at most when not being

smoked. Then if the cigarette managed to ignite another material, it would take

between five and seven minutes for that material to produce flames which would

produce the level of smoke that could be seen from the outside, escaping around

the windows of the house. He therefore opined that the timing of when the smoke

was observed did not support the fire being ignited by a cigarette.


                                         -12-
             Other testimony and evidence established the following timeline: the

911 call reporting Parlett breaking into the house occurred at 6:54 a.m.; police

arrived at 6:59 and 7:02 a.m.; Parlett came downstairs by 7:03; Parlett climbed out

of the window by 7:05 a.m; as recorded by an officer’s body camera, someone

passing by the house audibly said the “house is on fire” at 7:06 a.m.; flames were

visible from the back of the house and black smoke was pouring out of the

windows by 7:08 a.m.; and firefighters arrived at 7:14 a.m. and quickly put the fire

out. This timeline requires the fire to have started and grown to the level of being

visible outside the house within twelve minutes of Parlett breaking into it.

             Police testimony established that Parlett had lighters on him when he

was arrested, which provided a possible ignition source. When asked if the fire

could have ignited within twelve minutes, Kiely explained that the fire could only

have ignited that quickly if a lighter was used to ignite the rubbish.

             Parlett argued his intent to damage the building could not be

established because he informed the police that he left a lit cigarette upstairs and a

fire was catching, requested that he be allowed to put it out, and repeatedly

requested that the police call the fire department. He argues that these actions

supported his defense that the fire was accidental. However, his testimony

confirms that ignition took less than twelve minutes to occur, making accidental




                                         -13-
ignition via a discarded cigarette extremely unlikely given Kiely’s expert

testimony.

             Additionally, Parlett’s subsequent actions do not necessarily negate

any intent on his part to damage or destroy the house at the time the fire was

started. It was up to the jury to interpret his actions. Therefore, the jury was

entitled to infer that Parlett used his lighter to ignite rubbish with the logical and

probable consequence that the building would thereby be damaged by the fire. The

jury may have believed that Parlett later regretted his actions and sought to

mitigate the damage, which might explain its recommendation of concurrent

statutory minimum sentences, while also believing that he acted deliberately in

setting the fire with the intent to damage the building.

             Parlett also argues he is entitled to a directed verdict because the

building was not damaged. He attempts to distinguish between there being a fire to

the building and a fire within the building, arguing only the rubbish in the loft area

and one spindle caught fire, rather than the building itself.

             The commentary to KRS 513.020 explains that for an arson

conviction, “damage to a building” must be established. It quotes from the drafters

of the New York Penal Law about the purpose of the requirement:

             Under the former Penal Law, arson was defined in terms
             of “burning a building.” To constitute a “burning,”
             courts spoke of the need to show a wasting of the fibers
             of the wood, no matter how small in extent. The early

                                          -14-
             cases were often concerned with whether a charred or
             scorched condition was sufficient to constitute a
             “burning.” The arson sections, of the Revised Penal Law
             all speak of “damage” to a building, i.e., an injury that
             lowers the value of the building or that impairs its
             usefulness. Thus, the fact question to be faced by the
             triers in any particular case is whether there was
             “damage.” The crime is complete as soon as there is
             some damage to the building.

KRS 513.020 (KY. CRIME COMM’N/LRC COMM. (1974) quoting N.Y. PENAL LAW

§ 150.10 PRACTICE COMMENTARY at 397 (McKinney 1967)).

             We interpret the commentary to KRS 513.020 as explaining that the

change from requiring a “burning” of a building to “damage” to a building, to have

eliminated the requirement that the building itself catch fire. The statute addresses

damage generally and does not distinguish between burn damage, heat damage and

smoke damage. We do not believe a building must sustain structural damage for

the evidence to support an arson conviction.

             This interpretation is consistent with the damage sustained to a

correctional facility cell in Cardwell. There, the cell door sustained heat damage

and the cell wall sustained smoke damage. Cardwell, 2012 WL 5878155 at *1, *3.

While damage in that case was only discussed for purposes of establishing the

inmate’s intent, we are confident it provides a clear indication that heat and smoke

damage are sufficient to establish damage to a building.




                                        -15-
             Firefighter DeCarlo testified extensively about the damage which the

fire caused to the abandoned building and numerous pictures showing the damage

were introduced into evidence. He explained there was damage to the upper story

loft area and the rooms on that level which included: smoke staining to the walls

and ceiling, heat damage, melted and blistered paint, charring to a door frame, fire

damage to the tops of doors, heavy charring, and a burn pattern up by a window,

and heavy charring to portions of the baseboards.

             Parlett does not accurately summarize the evidence about damage to

the building or what must be proven to establish such damage. The evidence was

more than sufficient to support the element of damage. While the damage may

have been relatively minor because the fire started in a pile of rubbish and was

quickly extinguished, the arson statute does not distinguish between levels of

damage. A fire that does only minor damage is not treated differently than a fire

that completely destroys a building. The jury was authorized to find Parlett guilty

of arson because all of the needed elements were established by the evidence.

             Parlett argues the Commonwealth misstated the law in its closing

argument as it related to intent by stating that Parlett could be convicted of arson,

and thus burglary, if he merely intended to start a fire and it caused damage.

Parlett argues the Commonwealth’s burden was instead to prove that he set the fire

with intent to damage the building and his intent cannot be inferred simply because


                                         -16-
damage resulted where he explained to police when they arrived that there was a

fire upstairs. He argues this unpreserved error in conflating standards of proof

constituted prosecutorial misconduct.

             Pursuant to Kentucky Rules of Criminal Procedure (RCr) 10.26, we

review this argument for palpable error, and can only grant relief “upon a

determination that manifest injustice has resulted from the error.” Because the

error was unpreserved, we can only reverse if any prosecutorial misconduct is

“flagrant.” Matheney v. Commonwealth, 191 S.W.3d 599, 606 (Ky. 2006).

             We note that “[g]reat leeway is allowed to both counsel in a closing

argument. It is just that—an argument. A prosecutor may comment on tactics,

may comment on evidence, and may comment as to the falsity of a defense

position.” Slaughter v. Commonwealth, 744 S.W.2d 407, 412 (Ky. 1987).

             “In considering an allegation of prosecutorial misconduct, the Court

must view that allegation in the context of the overall fairness of the trial. To

justify reversal, the Commonwealth’s misconduct must be ‘so serious as to render

the entire trial fundamentally unfair.’” Murphy v. Commonwealth, 509 S.W.3d 34,

49 (Ky. 2017) (quoting Soto v. Commonwealth, 139 S.W.3d 827, 873 (Ky. 2004)).

             Reversal is not warranted because there was no misconduct, let alone

flagrant misconduct, resulting in manifest injustice. As discussed relative to

Parlett’s request for a directed verdict, an inference as to his intent could be made


                                         -17-
from the evidence and circumstances surrounding the fire. The prosecutor did not

commit misconduct by explaining that the jury could infer Parlett’s intent to set the

fire based on the established timeline of how quickly the fire ignited and how

unlikely it was that a discarded lit cigarette could be responsible. There was no

error in the prosecutor’s explanation that if the jury were to be satisfied Parlett had

the intent to set the fire, knowing the damage that was likely to result, this would

satisfy the requirements for burglary as it was uncontested that he broke into a

house that was not his own and arson could be the crime Parlett intended to

commit therein.

             Accordingly, we affirm the Kenton Circuit Court’s judgment and

sentence.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Deanna L. Dennison                         Andy Beshear
 Covington, Kentucky                        Attorney General of Kentucky

                                            Stephanie L. McKeehan
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                         -18-